UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6565


WILLIAM JONES, a/k/a William Seymour Jones,

                Petitioner - Appellant,

          v.

WARDEN KUMA DEBOO,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00120-FPS-JES)


Submitted:   September 29, 2016           Decided:   November 2, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Jones, Appellant Pro Se. Helen Campbell Altmeyer, Erin
Carter Tison, Assistant United States Attorneys, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William    Jones,    a    federal    prisoner,     appeals   the    district

court’s     order     adopting    the     magistrate     judge’s   reports        and

recommendations and denying Jones’ motion to dismiss, his motion

for judicial notice, and his third motion for reconsideration of

the dismissal of his 28 U.S.C. § 2241 (2012) petition.                     We have

reviewed the record and find no reversible error, as Jones fails

to satisfy the requirements for a motion to reconsider or the

requirements set forth in In re Jones, 226 F.3d 328, 333-34 (4th

Cir. 2000), for application of the savings clause of 28 U.S.C.

§ 2255(e)    (2012).       Accordingly,       although    we    grant     leave   to

proceed   in    forma     pauperis,     we    affirm    the    district    court’s

judgment.      We deny Jones’ motion for the appointment of counsel.

We   dispense    with    oral    argument     because    the   facts    and   legal

contentions     are    adequately     presented   in     the   materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2